Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkasalo (US 2015/0244820).
 
Per Claim 1:
	Verkasalo teaches:

- a storage medium, configured to store a plurality of applications; a processor, coupled to the storage medium and configured to determine a host application among the plurality of applications (see i.e. FIG. 4 and par. 0133-0134, [0133] Item 408 refers to user level data collection logic(s) at the system or server end, whereas item 402 refers to a research meter 217 or (research SDK), i.e. logic taking care of data metering, logging, potentially processing, and forwarding on user devices and e.g. in connection with online/mobile services. Preferably the logic is prepared such that it can be easily plugged into any online or mobile service, or app, and as people use those particular services or apps, the logic is then activated in the background, running measurements, and being able to send measurement data to server(s) of the suggested system. All this may take place without necessarily providing any interfaces or configuration possibilities to the "host app" to affect how the logic works. In some implementations, however, there can be a number of selected "feedback loops" built into the logic module, so that it may provide signals, data, or something else, back to the host app. [0134] A list of apps integrated with the logic 402 will be maintained preferably at all times for oversight/management purposes. Every (mobile) user who installs an integrated app may be given the opportunity to participate in (opt-in to) the second research panel 218. This population of users who have installed an integrated app may thus establish the sample frame for the second panel 218.)

- wherein the host application comprises a software development kit (SDK) program, wherein the processor is configured to execute the SDK program of the host application to request behavior data from the plurality of applications ([0135] Item 404 correspondingly refers to census-level data collection logic. Although not explicitly indicated in the figure, also in this case research SDK or corresponding data collection entity installed at a remote entity, e.g. at the servers running and/or hosting an online service, may be applied for data collection purposes.) 

- and a communication interface, coupled to the processor and configured to transmit the behavior data to a server (see i.e. FIG. 4 and par. [0133] Item 408 refers to user level data collection logic(s) at the system or server end, whereas item 402 refers to a research meter 217 or (research SDK), i.e. logic taking care of data metering, logging, potentially processing, and forwarding on user devices and e.g. in connection with online/mobile services. Preferably the logic is prepared such that it can be easily plugged into any online or mobile service, or app, and as people use those particular services or apps, the logic is then activated in the background, running measurements, and being able to send measurement data to server(s) of the suggested system. All this may take place without necessarily providing any interfaces or configuration possibilities to the "host app" to affect how the logic works. In some implementations, however, there can be a number of selected "feedback loops" built into the logic module, so that it may provide signals, data, or something else, back to the host app.).

Per Claim 8:
	This is a method version of the claimed device discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also anticipated by Verkasalo.

Per Claim 15:
	This is a medium version of the claimed device discussed above (claim 1, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also anticipated by Verkasalo.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkasalo (US 2015/0244820).
 
Per Claim 2:
	The rejection of claim 1 is incorporated, and Verkasalo further teaches (in a related art, background section) that wherein each application comprises a tag, and the host application obtains the behavior data of the plurality of applications having the same tag (see [0002] Various modern media measurement and analytics solutions are focused on collecting data based on only one source. Generically the sources are so-called panel studies where user behaviors are metered either through dedicated devices or downloadable software meters, or through embedded tags (on (web) sites or apps (applications)) or SDKs (apps) that collect data on a particular app. Alternatively, desired data may be acquired through traditional user survey studies or interviews which suffer from the problem of respondent subjectivity and inaccuracy.).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the device disclosed by Verkasalo to include wherein each application comprises a tag, and the host application obtains the behavior data of the plurality of applications having the same tag using the related art teaching of 

Per Claim 9:
	This is a method version of the claimed device discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious. 

Allowable Subject Matter
Claims 3-7 and 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padidar (US 9,152,694) teaches a method for analyzing mobile applications.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196